                    Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 1 of 21 PageID #: 754
        I
I                                                               Case Report
                                                                     Summary
     Print Date/Time:      05/27 /2020 11 : 15                                                                South Charleston Police Department
     Login ID:             kcsd\dsutler                                                                               ORI Number: WV0200600
     Case Number:          2020-00005682

     Case

        Case Number:       2020-00005682                                   Incident Type:      Pursuit
        Location:         TRACE FORK RD I RUTH RD                          Occurred From:      05/02/2020 08:01
                          WV25309                                          Occurred Thru:      05/02/2020 09:40
        Reporting Officer ID:    6459-1101 -Peterson                       Disposition:
                                                                           Disposition Date:
                                                                           Reported Date:      05/02/2020 08:01 Saturday
     Offenses

     No.         Group/ORI           Crime Code             Statute                  Description                                              Counts
       1         State               902                    17A-9-3                  Improper use of evidence of registration
       2         State               902                    61-5-17(E)               Flee (attempt) from officer
       3         State               902                    178-4-3                  Driving while license suspended/revoked
       4         State               902                    17D-2A-3                 Insurance - No Insurance for Vehicle
       5         State               35A                    60A-4-401(C)             (Narcotic) Possess cont sub unless from valid
                                                                                     prescript

     Subjects

     Type                  No.Name                                Address                        Phone          Race            Sex        DOB/Age
       Suspect               1   MEANS. WILLIAM ALLEN             183 CECIL DR                   (304 )590-2262 Unknown         Male       08/25/1989
                                                                  CHARLESTON, WV 25314                                                     30
       Victim                    PUBLIC I SOCIETY                 235 4TH AVE                    (304)744-6903 Unknown          Not
                                                                                                                                Applicab
                                                                                                                                le
                                                                  SOUTH CHARLESTON, WV
                                                                  25303

    Arrests

    Arrest No.         Name                            Address                       Date/Time                Type                              Age


     Property

    Date       Code                    Type                Make             Model       Description                     Tag No. Item No.
    05/03/2020 Evidence (Non IBR)      Drugs/Narcotics                                  0.52 GRAMS OF WHITE CRYSTAL llKE 2146    1
                                                                                        SUBSTANCE
    05/03/2020 Seized - Other          Drugs/Narcotics                                  white crystal like substance
    Chain of Custody
    Date               Transaction                       From                     From Role            To                      To Role
    05/03/2020 09:07 Type: Intake                        9607-6975-David Harvey                        9009-2503-Jeremy
                                                                                                       Thompson
                       Code: Initial Intake
                       Tag Number:                       2146
                       Remarks:
    Chain of Custody
    Date               Transaction                       From                     From Role            To                      To Role


    Vehicles




    Page: 1 of 13
                Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 2 of 21 PageID #: 755



                                             Case Report
                                                 Summary
Print Date/Time:        05/27/2020 11 :15                               South Charleston Police Department
Login ID:               kcsd\dsutler                                            ORI Number: WV0200600
Case Number:            2020-00005682
 No. Role                   Vehicle Type    Year Make    Model      Color    License Plate State
    1 Suspect Vehicle       Motorcycle      1996 Honda              Black    G92897        WV




Page: 2 of 13
                         Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 3 of 21 PageID #: 756
·SCPD Case, Officer: KCSD\EPeterson, Supervisor: KCSD\EMoyer, Merged By:
 KCSD\CPersinger


                                                                                        So. Charleston Police Department
                                                                                                                                                                         �" 2020-00005682
                                                                                                            FIELD CASE REPORT

                   REPORTt:DDATVJ'Uf                             OCCURREOIHCDENTlYf'E                                      LOCATONOfOCCURl!fNCE

          !z       05/02/2020 08:04                               Pursuit
                                                                 OCCUl<REDTIRU DATEIT1lE
                                                                                                                                                                                                             N-NO
          �        OCCURREDFROI.IDAlVtll,lf
                                                                                                             TRACE 00RKRD
                   05/02/2020 08:03                              05/02/2020 09:40                            WV
                              STAT\ITTIDESC:RPJJJN                                                                                                                                                    ATT!;l!PTICONMIT

                              17A-9-3
                                                                                                                                                                                           """'1           Commit
                    01
                              lmnroner use of evidence of reclstratlon
                              61-5-17(E)                                                                                                                                                          1        Commit
          .,        02        Flee (attemntl from officer
          .,
          w
          z         03
                              178-4-3                                                                                                                                                             1        Commit
                              Driving whlle license suspended/revoked
          ......
          w
                              17D-2A-3                                                                                                                                                            1        Commit
          0 04                Insurance - No Insurance for Vehicle
                              SOA-4-401 (C)                                                                                                                                                       1        Commit
                    05
                               Narcotic\ Possess cont sub unless from valid nrescrint



                   JACJ(fT/!U�JfCT TYPE                                            IIAME (LAST, FIRST, J.IDlll.f SUffOC)

                   Business                          Victim                         Public I Society,
          ,_ noe                                      AGE or AGE RANGE             ADDRESS (STR£IT, CITY, STATE ZP)
          u               I      I
          w
          a!., ""'
                                                                                                                                                                         I""
                                                                                              sex
                                                                                                                                                                                                I"'
                                                                                                                            r!IGHTorAAIIGE          IWEOHTorRANGf
          :::,
                   OL NUI.\MRISTATE                                                           Mtl,IARYPltONE                           lPHONft2
                                                                                                                                                                                   rHONf"3

                   JACKU/SUBJECTlYPE                                               NAI.IE (LAST, Fl!ST, ldDDL! SU!'l'C<)

                   Adult                             Suspect                        MEANS, WILLIAM ALLEN
          I-       DOB                                AGE   or AGE AANGE           ADDRESS (STRE�, CITY,STAT!!,D')

          sa3 08/25/1989                        30                                  183 CECIL DRIVE CHARLESTON, WV 25314
                   RACE
                                                                                              ""Male                       lHEIGITTorRANGE     1we;;5RANGE

          ii       Unknown
                   DL/lUMBERISTATf                                                            PRUAAYPHOME
                                                                                                                                5'11
                                                                                                                                         IPHONE#2
                                                                                                                                                                         I"Black
                                                                                                                                                                           '"      ll'HONE1'J
                                                                                                                                                                                                l�rown

                   F482879 /WV

                   .IACKETl'SUBJECTTYPf                                            IIAl,I! (lAST, FIIST, MDOI.E SUFFOC)




          ,_c ""'                                     AG! or AGE AANGE             AOO!IESS (STR!IT, CITY, STATf,ZP)

          w
          a!:::, "cr
          .,                                                                                  "'                            rEIGITTorAANGE          l"'<?:IGHT or RANm



                   OL tlUMBER/STATf                                                           f'RVJARY PH011E                            IPHON!#l
                                                                                                                                                                         I"'"      ll'HONE#3
                                                                                                                                                                                                rye




                                                                                                                             REVEWEOBY

          Peterson                                                                                    05/02/2020                Moyer, Engracia                                                 05/07/2020
                                                                                                                           OF


                                                                                                                                                                                SCPD Case 2020-0000!5682 Page 1 OF B




Page: 3 of 13
                     Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 4 of 21 PageID #: 757


                                                                 So. Charleston Police Department
                                                                                                          ""' 2020-00005682
                                                                        FIELD CASE REPORT


                                                                       VEHICLES as INVOLVED

                  \IEHICtEROLE

           �0 Suspect Vehicle
                  �;�6 l�:=�OEL
           w

           :E                                                                                              sme
           w
           >                                                                                                Motorcycle
           Q
           w      PLATE/STATE
           �0 G92897 /WV
            � AOOIIIONAL OfSCRPTM tlFORllATIClN
                                                        rJH2PC2532TM5500454
                                                                                   'TOP COLOR

                                                                                    Black
                                                                                                           BOTTOJ.! COLOR

                                                                                                            Black

                   CBR600SE

                  \IEHICLE ROLE

           �Q
           w
                  Vl"HYR     lTYPEJMAKEIMOOEL                                                              STYLE
           :c
           w
           >

                                                        r·
           Q
           w      PLATE/STAT?                                                                              ecrtou COLOR
           �
                                                                                   ITOPCOLOR
           >
           0
           �      AOOlllJIIAL OESCRIPTM R<FORIAAllON




                                                                      VEHICLES     as PROPERTY
                  PROPfRTY CON                                                                             VALUE

           �Q
           w

           :c     \IEHYR     llYPEIIIAKEil,IOOEL                                                           srvu
           w
           >
           �w
           .�     PLATE/STATE

                                                        I"'                        rOPCOLOR                eOTTOld COLOR




           ..
           0
                  /\.OOITIONAL OESCRFTIVE INFORMAT!OH




                  PROPERTY CODE                                                                            VALUE

           �0
           w

           :E     \IEHYR      ITYF'fildAIWMODEL                                                            srvre
           w
           �
           >

           ..�
           Ii:w   PLATI:ISTATE

                                                        l"                         ITOPCOLOR               BOTTOl,I COLOR



           .
           0
                  ADDmONAL DESCRIF'TM: lffORIJATION




                  PROPERTY CODE                                                                            VALUE

           �Q
           w

           :c     \IEHYR      ITYPEJ!JAKEIIAODEL                                                           srvu
           w
           �
           >

           ..�
           Ii:w   PLATY/STATE

                                                        l"                         ITOPCOLOII              DOTTO Id COLOR




           ..
           0
                  ADD!l10NAL DESCRPTM tlFORllATION




          REPORTtlG OfflCfR                                                           REVIEWl:D   ev
           Peterson                                                   05/02/2020        Moyer, Engracio                        05/07/2020
                                                                                   OF

                                                                                                                     SCPD Case 202().00005682 Page 2 OF 8




Page: 4 of 13
                     Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 5 of 21 PageID #: 758


                                                        So. Charleston Police Department
                                                                                                              '"" 2020-00005682
                                                                           FIELD CASE REPORT


                                                                      GENERAL PROPERTY

                  PROPl'RTYCODf                                                                                                  VALUE

                    Seized - Other                                                                                                $1
           �      QUANTITY/Ull!f OF �IEASURE
           o!w .52 / Grams
           z
           w
                                                 1   i'ROPERTY TYIVCLASS

                                                      Drugs/Narcotics                              rER�
                                                                                                                                  COLOR



                  ITEM O?:SCRIPTDN
           "      white crystal Ilka substance



                  PROPER'lY COD£                                                                                                 VAWE


           �
           il!w
           z
           w
                  QUANTITY/UNIT Of MU.SURI'
                                                 I   PROPERTY TYPE/CLASS
                                                                                                  lSERIAL                        COLOR



                  ITEM DESCRIPTION
           "

                  PROPfRTY COOf                                                                                                  VAWE


           �      OUA!ffiTY/IJNITOF MEASURE      IPROPl'RTY TYl'f/CLASS                                                          COLOR
           o!w                                                                                     rER!A.L
           z
           w      rrf.1.1 OfSC!IPTION
           e



                  PROPERTY CODE                                                                                                  VALUf


           �
           il!w
           z
                  OUANTITYAIHIT 01 M�SURf
                                                 l   PROPERJY TYPE/CLASS
                                                                                                  lSfRll<l.                      COLOR


           w      ITEM OESCRPOON
           "

                  PROPl'RTY COOf                                                                                                 VALUE



           �      O)JANTTTY/UNITOF MEASURE       IPROPfRTY TYPf/CtASS                                                            COLOR
           o!w                                                                                     rERIAL
           z
           w      ITEIJ DESCRPT10M
           e



                  PROPl'RTY CODE                                                                                                 VALUE



           �
           o!w
           z
                  OUANTTIYIIJHIT OF MEASURE



           w nn, DESCRPnOO
                                                 I PROPER'TY TYPE/CLASS
                                                                                                   1��,                          COLOR




           e




          Rff'OlrnNG OfflCfR                                               ccre    REVE\'R:O BY

           Peterson                                                 05/02/2020         Moyer, Engracia                      05/07/2020
                                                                                  OF



                                                                                                                   SCPD Case 2020-00005682 Page 3 Of 8




Page: 5 of 13
                   Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 6 of 21 PageID #: 759


                                         So. Charleston Police Department
                                                                                   ""' 2020-00005682
                                                 FIELD CASE REPORT


                                                        NARRATIVE


           Narrative By CPL EM Peterson

               On 02 May 2020 I observed a black motorcycle bearing WV registration G92897
           traveling southbound on US 119 at the intersection with Southridge Blvd, South
           Charleston, Kanawha County, WV. I relayed the registration to Metro
           Communications and they relayed back that the registration was for a 2009 Yamaha
           XT250 and that it was expired. The registration had an orange expiration sticker on it
           displaying expired July of 06 or 08. The motorcycle registration was improperly
           displayed and the motorcycle was spray painted in black primer paint which is
           common on motorcycles that have been stolen or their identity altered. I relayed this
           information to other units and requested they start towards my position for assistance
           with conducting a traffic stop of the motorcycle.
                I observed the motorcycle operator look over his shoulder multiple times while at
           the red light checking my position. Unit 109 and 145 had started my direction as the
           motorcycle and I continued on southbound on US 119 passing mile marker 74.0. I
           informed other units that the operator of the motorcycle was a white male, wearing
           black pants over blue jeans, a brown Carhartt jacket, black helmet, black and white
           tennis shoes and was wearing a back pack. I observed the motorcycle operator
           traveling the posted speed limit and again looking back over his shoulder to check my
           position. I informed other units that I would wait for them to move to catch up to our
           position to initiate the stop as the operator was giving indicators he may attempt to flee
           the initial stop.
               I observed the motorcycle approach the 73.6 mile marker and move to the left lane
           of travel indicating he may tum off of US 119 and onto Ruth Rd. I asked other units
           their position and they informed me they were passing Green Rd. I then decided to
           initiate the traffic stop as the motorcycle was turning left off of US 119 onto Ruth Rd.
           The area adjacent to the tum provided safe, ample room for the traffic stop. I turned on
           my emergency lights and loud audible siren providing clear visual and audible sound
           for the operator to stop the vehicle. The operator looked over his shoulder again and
           instead of stopping the vehicle began to speed up fleeing from this officer. I observed
           the motorcycle continue on Ruth Rd to the intersection with Trace Fork Rd where the
           motorcycle turned and traveled onto Trace Fork Rd.
               I observed the motorcycle continue to travel on Trace Fork Rd with speeds ranging

          REPOIITtlG OfF!c.ER                                REVEWEOSY

           Peterson
                                                  '"'
                                               05/02/2020        Moyer, Engraclo                 05/07/2020
                                                            OF


                                                                                        SCPD Case 2020-00005682 Page 4 OF 8




Page: 6 of 13
                  Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 7 of 21 PageID #: 760


                                        So. Charleston Police Department
                                                                                 "'"' 2020-00005682
                                                FIELD CASE REPORT


                                             NARRATIVE (continuation)


          from 15 mph to a top speed of 53 mph to the intersection with Heavenly Dr where it
          turned onto Heavenly Dr. The posted speed limit for this roadway is 25mph. I observed
          the motorcycle operator while negotiating sharp and slight turns cross into the opposite
          lane of travel (which did not travel into the path of any oncoming vehicles) at high and
          low speeds also putting his foot down on the pavement seeming to indicate he was
          unsure of his or the motorcycle's abilities. The motorcycle continued on Heavenly Dr
          passing Elwood Dr where it did not stop at all for a stop sign. The motorcycle then
          turned down off of Heavenly Dr onto a dirt/gravel access road with multiple ruts and
          potholes. The motorcycle operator slowed operation of the motorcycle due to the
          rough terrain and continued to look over his shoulder as he appeared to try and take off
          the backpack without success. I observed some parts of the motorcycle start to fall
          from the frame and hit the roadway due to the rough ride. I observed the motorcycle
          approaching a creek bed with four foot of water flowing in it. I stopped my vehicle at
          this point as I thought the operator may stop and not try and cross the water. I observed
          the motorcycle speed up and the operator place his feet up in the air in alignment with
          the handlebars of the motorcycle and travel through the water. I observed the
          motorcycle then travel up a hillside and turn left onto Rabel Mountain Rd. I moved
          through the creek and continued to follow the motorcycle on Rabel Mountain Rd. As
          we approached the intersection with Brounland Rd I observed Unit 145 Ptlm D Harvey
          off to the right of the roadway waiting to assist. We passed Harvey's position and
          Harvey traveled behind my position at some distance and took over radio
          communication for the pursuit. I observed the motorcycle fail to come to a complete
          stop as it turned left from Rabel Mountain Rd onto Brounland Rd.
               The motorcycle continued on Brounland Rd and just past the Sand Plant road
          intersection and approached a section of roadway that was blocked down to one lane
          due to a road/slip repair. The motorcycle failed to stop to alternate with oncoming
          traffic (which at the time there was not any) and proceeded directly through the
          coned/signed off area into the opposite direction of traffic. The motorcycle continued
          to travel on Brounland Rd to the intersection with Emmons Rd where it turned right
          off of Brounland Rd onto Emmons Rd.
              The motorcycle, Harvey and I continued out Emmons Rd crossing over two sets of
          railroad tracks winding out a stretch of roadway that was un level with multiple pot
          holes and after two miles we entered into Boone County, WV where we were advised

          REPOlmlG OFFIC£1'.                               REVF.VEO BY

           Peterson
                                                '"'
                                             05/02/2020        Moyer, Engracio                 05/07/2020
                                                          OF


                                                                                      SCPD Case 2020-00005682 Page 5 OF 8




Page: 7 of 13
                Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 8 of 21 PageID #: 761


                                         So. Charleston Police Department
                                                                                   "'"' 2020-00005682
                                                  FIELD CASE REPORT


                                               NARRATIVE (continuation)


           a WVSP Trooper and Boone County Sheriff Deputy were in the area to assist. I
           observed the motorcycle continue to travel on Emmons Rd on a straight stretch where
           he accelerated, almost struck a Dachshund k-9 in the roadway and gained distance
           between his position and my cruiser. The motorcycle as rounding a slightly, elevated
           left hand comer failed to make the tum, traveled up onto the Dartmont-Ashford
           railroad crossing and struck the rail road tracks. The motorcycle spun as it struck the
           tracks ejecting the motorcycle operator off of the seat onto the railroad tracks and into
           a creek/ditch line, full of water left of the railroad tracks. The motorcycle continued on
           and came to rest in the same ditch of water ten to twelve feet away from the operator. I
           immediately exited my cruiser and approached the suspect as he was lying on his back
           in the water spitting water out of his mouth. I observed the male alert and oriented and
           at no time did I observe him lose consciousness. Harvey exited his cruiser and
           accompanied me. Harvey provided cover as I entered the water and the suspect
           informed me that he thought he was drowning. I informed the suspect to make his
           hands visible as they were under the water at this time. The suspect failed to comply
           and make his hands visible. I attempted to gain control of his hands and got his left had
           without being able to see through the muddy water. Harvey assisted and was trying to
           get a hold of his right hand. I slipped backwards in the water at this point and lost grip.
           I still could not see the suspect's hands and I did not know what the suspect was doing
           with his hands as he was reaching towards his waistband and his hands were back
           under the water. Harvey deployed his OC spray and sent a burst of OC spray into the
           suspects face as he failed to make his hands visible. The suspect stated again he
           thought he was drowning in the water that was up to my knees and filling up with
           leaking gasoline from the motorcycle. The suspect made his hands visible and was
           removed from the water by Harvey and I sliding up under his armpits, and moving him
           on his back to a safe location out of the water and away from the possible train traffic
           as they had not been yet notified at this point of our position. The suspect was placed
           into handcuffs once he was moved, detained and cleared of weapons. I immediately
           notified Metro of the suspect being detained and requested fire and EMS assistance for
           the assessment of the suspect and deacon for the OC spray. Once across the tracks the
           suspect stated he could not feel his legs and still felt as if he was drowning and
           requested his helmet be removed. I informed him that the OC probably was adding to
           his issue and that we were not removing his helmet as it can help stabilize his

                                                  OATIS

           Peterson                            05/02/2020        Moyer, Engracio                 05/07/2020
                                                            OF



                                                                                        SCPD Case 2020·00005682 Page 6 OF 8




Page: 8 of 13
                    Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 9 of 21 PageID #: 762


                                          So. Charleston Police Department
                                                                                   "''" 2020-00005682
                                                 FIELD CASE REPORT


          I .. .:                             NARRATNE (continuation)


          neck/spine and he had a clear airway as he was talking and breathing. I did observed
          the suspect to have white foam around his lips at this time ( a possible sign of substance
          abuse). I did not observe any damage to his helmet other then scratches. Lt B Paschall,
          Sgt E Moyer and Cpl R Vinyard arrived at this time to assist. Paschall alerted Metro to
          ask CSX to delay rail traffic at our location and they were notified. Once the other
          units arrived Harvey and I moved our cruisers out of the roadway to make way for
          traffic and other emergency personnel. Means once cleared of weapons and other
          officers arrived on-scene was un-handcuffed for medical treatment. I requested a
          wrecker for the motorcycle. Boone County Sheriff Deputy Mullins and WVSP Trooper
          Robinson arrived to assist. Robinson stated he would complete a crash report for the
          incident. I photographed the scene from my cruiser looking on and back from the
          scene to my cruiser.
              Moyer identified the male as William Allen Means (suspect) WV OLN F482879.
          Metro Communications stated that Means license status was revoked for an active
          DUI. Means was unable to provide registration or insurance for the motorcycle. While
          speaking with Means Moyer informed him that he should have just yielded officers
          and stopped at the initial stop location and Means stated to Moyer " I know I'm a dumb
          ass I should have just pulled over". Boone County EMS unit #40 (Lt Perdue and EMT
          Brown) arrived on-scene to assess Means. When EMS personnel asked if Means had
          used any drugs Means stated he was a heroin user and that he believed there maybe
          some heroin in his pockets as he used frequently. Means multiple pockets were
          searched and no other substances were located. Means was assessed and loaded onto
          the EMS stretcher by medics for transport. Means was informed I would be obtaining
          warrants for his arrest.
              I removed Means backpack from the water and cleared it for weapons. While
          clearing the backpack I located a small plastic wrap of a hard crystal like substance,
          methamphetamine (a schedule II controlled substance) inside a small black Nintendo
          case. I seized and secured the substance for evidence. The backpack contained
          miscellaneous tools, tubing, two small propane canisters, gloves and two small lights.
          Paschall packed Means's items back into his backpack and put it in the ambulance for
          transport. Once initial care was provided for Means Boone County EMS transported
          him from the scene to Charleston Area Medical Center's General division for treatment
          followed by Paschall. Once EMS arrived at the hospital safely Paschall cleared the

          Rff'ORffiG OFFICER                                 RE\IEWEO BY

           Peterson
                                                  '"'
                                               05/02/2020        Moyer, Engracio                 05/07/2020
                                                            OF


                                                                                        SCPD Case 2020-00005682 Page 7 OF 8




Page: 9 of 13
                 Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 10 of 21 PageID #: 763


                                             So. Charleston Police Department
                                                                                      "'"' 2020-00005682
                                                    FIELD CASE REPORT


                                                 NARRATIVE (continuation)


          scene.
              Mountain Auto arrived for recovery of the motorcycle. The motorcycle was pulled
          from the creek/ditch line and brought to the road above. Officers were initially not able
          to find a vehicle identification number on the vehicle because of the recent spray
          painting. Vinyard used a metal object and rubbed the paint from the fork of the bike to
          display the VIN number. The number is as follows: JH2PC2532TM5500454. The VIN
          was relayed back to Metro Communications and they were unable to find any
          information in the WV DMV database. They were able to find a response in a different
          search engine using VIN Assist. The VIN Assist response states the VIN belongs to a
           1996 Honda CBR 600SE with no registration or owner information provided.
          Mountain Auto secured and towed the vehicle from the scene.
              Once Means was transported and the motorcycle was removed all officers cleared
          the scene.
              Once back at the station I reviewed Means criminal background and learned Means
          had a DUI conviction effective 06/17/2016 for a 10 year duration.
              A copy of Means criminal complaint drafted, criminal background, photographs
          taken at the scene and Robinson's crash report is attached to this report.
               Based on the combination of speed, length/duration of pursuit and road conditions
          which created a hazard for the pursuing officers, the public, and Means, I obtained a
          warrant for Means for fleeing with reckless indifference on 07 May 2020. I will also be
          requesting a subpoena for Means medical records in relation to this incident to
          investigate ifhe was under the influence of any substance or alcohol while in operation
          of the motorcycle on this date.

          Evidence seized and secured.

           I .. 52 grams white crystal like substance (suspect back pack in Nintendo case) - EMP

          Nothing further at this time ...




          RE�ORTilQ OF�ICER

           Peterson
                                                     ""
                                                  05/02/2020        Moyer, Engracio                 05/07/2020
                                                               OF



                                                                                           SCPD Case 2020-00005682 Page 8 OF 8




Page: 10 of 13
                     Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 11 of 21 PageID #: 764
 SCPD Case Supp, Officer: KCSD\dharvey, Supervisor: KCSD\EMoyer, Merged By:
'KCSD\CPersinger


                                                                                 So. Charleston Police Department
                                                                                                                                                                     ""' 2020-00005682
                                                                                       FIELD CASE SUPPLIMENT REPORT

                  REPORTED OA1E/111E                    OCCURRED flCOU!T TYPE                                           LOCATION Of OCCURREIICE
          ...z    05/02/2020 08:04
                  OCCURRED fROM OArum!E                 OCCURREDfflRU O,..Tffil,IE

          �                                                                                              235 4TH AVE
                                                                                                         SOUTC IARLESTON, WV

                          STATIITWESCRPnON                                                                                                                                               COUNTS     AITEJ.IF'T/COMIIIT




          "'z
          w
          "'...
          w
          ...0



                  JACKU/SUeJECTTY?f                                          HAME (LAST, fll!ST, MDOLI' SUffD()




          ...o ooa                           .t.GEorAGEl!AIIGE              ADDRESS (STREET, C(I'{, STATE, ZJI)

          w
          al::, ""                                                                      sex

          "'      OLllUMMRISTAll                                                        PRUARY PHONE
                                                                                                                          rmHTorWIGE


                                                                                                                                      rHOHE#2
                                                                                                                                                  rU:JttT or AAHGE
                                                                                                                                                                     I"'"        IPHOIIE #3
                                                                                                                                                                                              I"'
                  J ... CKETISU5JECTTY!'.!                                  NAME (LAST, FIRST, MDDl.f SUffOC)



          ...o "'"                           AO?   or AGE AANGt             ,i.oQl!!.SS (STl!f:l!T, CITY, STATE, ZIP)

          w
          al::, ""
          "'      0L NU�BER/STATI!
                                                                                        ,�
                                                                                        PRIMARY PHONE
                                                                                                                         f"EIGHT or RANGE



                                                                                                                                      IPHON!#2
                                                                                                                                              ·r'll'IGIITorRANGE

                                                                                                                                                                     I"'"
                                                                                                                                                                                 IPHONE#3
                                                                                                                                                                                              r
                  JACKET/SUBJECT TYPE                                       =E (LAST, FIRST, MDOLE SUfft:()




          ...o "'"                           AGE 01 AGc AANGE               ADDRESS (SlREET, CITY, STAlf.,Zfl)

          w
          al::, "'"
                                                                                                                                                                     I""                      I"'
                                                                                        sex                              r:JGHT or RAN!lE         IWElGHT or RANGE

          "'      DI. NU!IBERISTATI!                                                    PRll... RY PHONE
                                                                                                                                      IPllOHEt2                                  IPl,OHE•J




         REPOFmlG OffCEI!

          Harvey                                                                                 05/02/2020                  Moyer, Engracio                                                  05/05/2020
                                                                                                                        OF


                                                                                                                                                                           SCPO ceee Supp 2020-00005682 P11ge 1 OF 3




Page: 11 of 13
                 Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 12 of 21 PageID #: 765


                                         So. Charleston Police Department
                                                                                  "'"' 2020-00005682
                                           FIELD CASE SUPPLIMENT REPORT


                                                       NARRATIVE


                    On 5/2/20 Cpl. Peterson initiated a pursuit on 119 at Trace Fork. The pursuit
           went for a few minutes and I waited for it to pass me on Rabel Mountain at Split Rail
           Drive. After they passed me I backed up Corporal Peterson in the pursuit and was the
           second car and called the radio traffic. We went left on Brounland Road and then
           ultimately on Emmonds Drive which turned into Dartmoth-Ashford Road. The entire
           duration of the pursuit the driver continued to look back at us and see ifwe were still
           chasing him. He was also going at a high rate of speed around blind curves. Whenever
           he would make these blind turns he would cross into the opposite lane of traffic. If
           there were any vehicles on the other side of the tum he would have struck them.

                  On Dartmoth-Ashford Road (County Highway 10) right passed the
          Kanawha/Boone County line near Gripple Lane the driver of the motorcycle went over
          the railroad tracks and didn't make the left tum. He wrecked and went into standing
          water to the left side of the tracks. I didn't see the actual crash but saw water splash. I
          got out of my cruiser at the same time as Cpl. Peterson. We began to approach and
          drew our service weapon giving commands for him to show us his hands. I saw the
          male later identified as William Means lying on his back in water. The water was
          approximately 3 foot deep. Where he had kicked dirt up you couldn't see under the
          water at all. Mr. Means initially complied and put his hand up in the air as ordered.
          Whenever we got closer to him he immediately put both hands under the water where
          we couldn't see. Peterson had to get in the water with him and grabbed his left hand.
          He still refused to show us his other hand and was pulling away. I administered a short
          burst of OC spray to Mr. Means to get him to comply. This had no affect on him and
          he still started to reach with his right hand toward his pocket and or waist band. While
          this was happening he was in the water and saying he was drowning. I then was able to
          find his hand under the water and grab it. He started to try to pull away and try to
          maneuver his hand to grab my wrist. I was able to re-grip his wrist to stop him. We
          were eventually able to pull him out of the water. We had to pull him across the track
          to the other side due to the water on that side and couldn't leave him on the tracks in

          RfPORTIIG omC£R

           Harvey
                                                 '"'
                                              05/02/2020        Moyer, Engracio                   05/05/2020
                                                           OF


                                                                                    SCPD Case Supp 2020-00005682 Page 2 OF 3




Page: 12 of 13
               Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 13 of 21 PageID #: 766


                                      So. Charleston Police Department
                                                                                cssee   2020-00005682
                                        FIELD CASE SUPPLIMENT REPORT


                                           NARRA TNE (continuation)


         fear of trains.

                As soon as we got him safely out of harm's way Peterson had to run back to his
         cruiser to move his car from the tracks. I grabbed Mr. Mean's right wrist and told him
         to roll over. He refused and attempted to grab my right wrist with his left hand. I was
         able to move my hand to stop him and then I rolled him over and secure him in cuffs.
         Officers were not able to see what was under the water that he was trying to get or
         conceal. Mr. Means had previous firearm offenses.

               Whenever the medics asked him ifhe had any injuries he didn't reply. They
         asked what hospital he wanted to go to and he said "I don't know jail". He then stated
         to them that he "should've pulled over and is a dumbass".




        REPORTl-lG OF,icrn                     ,.,,       REVEWlD�Y

         Harvey                             05/02/2020        Moyer, Engraclo                         05/05/2020
                                                         OF


                                                                                        SCPD Case Supp 2020.00005682 Page 3 OF 3




Page: 13of13
                                                                                                                                                                                                                       DOH Form: 17·c
                                        State of West
                               Case 2:20-cv-00561  Document    Uniform
                                                      Virginia89-2 FiledTraffic
                                                                        07/08/21Crash
                                                                                  PageReport
                                                                                       14 of 21 PageID #: 76702/2007
                                                                                                       Revloed:

                                                                                                            Crash Data
                                                                                    Reporting Agency's Record Number: �P20-1506
                                                                               J
    Crash Record Number [.                                             •. __                                                                                                                                   PageE]ofl.�----
    � of Vehiclo1 Involv1d:         r,-. . . . ·     J      'IJ.   otNon-Motoritta lnvolved:                       jo                   # of Fatal Xnjurles:             [O"""'I                  # of A B or C Iryuries:         r---1
    ll•te / Tune of C1·a1b:         �-0- .                  .I/ 0821 __j bate I Time Cnoh 11.epomd:                                             5/2/2020 __        J / 0822 J
                                                                                                                                                                                                   ! Tim, ot An!vol: 0640
                                                                                                                                                                                                                             J




    County,       BOONE                   ••   .J    MunlclpalltyorPl.,.otCrosb:                              ,����°.�!'._·-·-··· ----1 GPS Cootdin,re,:                                           §§�_.] l:�1.72472
    iilghway Class:
    ' e Co\lnry/HARP
                                ®
                                ©
                                    lntar,tate
                                    City Street
                                                           @) lJS          @ WV
                                                           @ SrateP)rk/For1utRoad
                                                                                                            l      Supplcment�f DeU&:tU'diOn:
                                                                                                                   @ NotApplkable                @Spur
                                                                                                                                                                ·------
                                                                                                                                                        @North @Eau () Truck.Route
                                                                                                                                                                                                        X..1tl!ude           L6naicuclc


                                                                                                                                                                                                                                 GJ   Other
           © Prlvato Properiy/Off·lto•dway O Orhor J                                                                                             @ Ramp @ Sou1h @ Wo,t 0 Toll
    �-----------··---- .... ..._. ·-�----'"'··-·-··"' ···-·
    @) l'rN•1e 1to•d                                                                                               Q Alre,nate
                                                                                                                                             ----·-·                            ·-----------·----
    Route:     L'. . . _, J /                                         Milepou:          I                          I    Rei�:                           Srrett:          L:.;:..=============-=-=-
    Other Descrlp1Jon of Location:                                                               ----� lnter.1ecting Street:



I•
I
    Relation to Junction I Junction T,ype;
        Non.Junction @l l'unction, Non-lriterchan2:e Area


                                �
                                lli:1J lnter1ecdon
                                       Intersecdon-Relared
                                                                                                                                [[I T•1ru l't.oadway
                                                                                                                                                      ----1
                                                                                                                             @ Junen:on, Intetcbange Art•

                                                                                                                                l!:fil Merge/Diverge Area
                                                                                                                                                                                     lnter,ectlon Type:
                                                                                                                                                                                         ® 4·Woy lntersec.tlon
                                                                                                                                                                                         @) T lntersectlon
                                                                                                                                                                                         @) 'V lnttl"itctl.on




                                                                                                                                                          J
                                Efil 1ntersta1e to Interstl\tt                                                                  [lli] Intei·sectlon                                      @I Xntersectlon a, P•rt otlntt:rthif.n,e:e
                                EJ lt•ilt-OOd Gr•de C1·ossi•£ #:                            r                      --,          Ii.¥) lnlmecliO•·lteloted                                @ Traffic Circle I R-0ua.dabout
                                � Median Cro11over-kelatcd                                                                      � :£ntranec I Exit R.am�                                 @ S·Polnt Ol' Moro
                                m;n BulllneJt or R.e.ddenrlal Drlve\vay/Alley Acce.u                                            [ill Other l-art oflntcrchu.nt'_                     -------------.J
,                               il Other Non..Jnterchar..ge
1----------------a·: :·==========================:
I
·Manner of ColH1lon:                    @)
                                               -·        .•.• --· .                         ·-   -·-
                                                               @ Antle (Front to Side) SRmc Direction
                                                                                                        •-·-            •.
                                                                                                                                             Right A•gle                             Environment•! Contributing
                                                                                                                                                                                       Circunutance, (Select Up to 3):
     • Siogle Vehicle Crash                                                        (1        ::\�t�                                                   (f\i
                                                                                                                                         CJSl{� OR �]::eilll)
                                                                                                                                                                :�"f·.
                                                                                                                                                                                         mf None
     @ Rmll•d
     ® Mead-On
                                                                         "'�,Y
                                                                         ,.
                                                                                        OR •.
                                                                                                 ••
                                                                                                          • .. ·
                                                                                                                                                                                         Ii!] Weather Condition&
                                                                                                                                                                                         GE Phy.11lc.1.I Ob1tructlon(,)
     @ Sideswipe, Same Direction                              (3     Angle (Front to Side) Opp. Direction                                @ Ane;lt - Oirtcrton                            0ll Glare
     @ Sideswipe, Opposite Direcdon
                                                                        ,�<;(.e.,                                                                 Nol Spectned                           12] A•im•l(s) !n..!l••dway                       _
     @ Rear-to-Side                                                            ,, ,, on
                                                                             ·' !'I         �
                                                                                                                                                                                                  Typt,   r
                                                                                                                                                                                                          �---
     @ Rear;to-Rear                                                                                                                                                                      IE) Other:
                                                                               �·
                                                                               !:&

We<thei· (Select Up to l):                                                                                                                                               l..iChtin.e;:
     �Cleu                           Im lt•in                                                      Gill Blowing Snow           [ijj] Other                               I • Daylight                            ©   X>nwn
     EJ Clo•dy                       � Sleet, Ran, or Freezing Rain                                1111 Severe Cronwind6:                                                   @ Dari<· Llghtod                     @busk�---
     !]ID fo.e:, Sm0£1 Smoke         I] Snow                                                       Ii] Blowing Sand, SoU, Dirt                                              @ Dark. No1 U�h!ed                   @ Orhe, [.

Roa<bVay Surface CQDdltlon:                                                                            Loe•tion of Fi.rat R•rmtul Even1:
                                                                                                                                                                                                                             ===;:.
     • D,y           @ Slush         O Mud, !llrt, Gravel, Sand                                           • On '.Roadway                  @ koadslde                 C) ln P111·k1ng !.ttne o)· Zone @ Outside of
     @ Wet           @ Ito/ Frost                                                                         @ Shoulder                      @ Gore                     @     Off l.oadway,                              11.ight-•f-Way
     © Snow          @ Water ($randing I Movine)                                                          @) Median                       0 Separom                             l.oc::t'IUOn Unknown            6) 'Onknown

,Roadway Snrtace type:                              e Asphalt               @ Concreco                      ®          Gravel       @ Dirr            ®      �rick         @> Other:                                 ___ ]
Flrtt Harmful Jtvent:                                               COl.USION WITH:                                                   @ :8r1dge OV"e•·head Siructut·e                       Q) Conc1·ete Traftk Barriei·
    Q)   ·overturn I RoU011er                                      @ Pedestrian                                                       @ :BridCc Pitr or Sur,port                            ®      Other TrGitflc Barrier
    ®    FJrc., I E1:ploslon                                       O hdalcyole                                                        @ Bridge Roll                                         @) Tr,. (Sta•dine)
    @I Immersion                                                   @ bilway Vehicle                                                   @ Culvert                                             @     Odlity l>olell.ieht Support
    © J•ckknitt                                                @Anlmal                                                                @ Curb                                                @     Trofflc Slgo Support
    @ Cargo I lqulpment Lo,, or Shitt                          0     Motor Vohldo in Transpor1                                        @) Dirch                                              @     Traffic Slgnol s,pport
    ® Fell/ Jumped from lllotor Veh                            @ Parked Motor Ve'hlcle                                                @ Embonkmont                                          @     Orhier 'l"ost, Polt1 or SulJpOrl
    © Thrown or F•lling Objecr                                 Q Work Zone I Maintenance £quip                                        @ Guardrl\il F-ee                                     (:)   Feno•
    • OthC!r Non-Collision                                     O OthCI' No•-FiXed Objecr                                              @) Guardrail :£.nd                                    (!j) M•ilbox
                                                               @) lmpact Attenuator I Crash Cuahlo:n                                  (D Cable Meillan Barrier                              O     Other Fixed Object
                Case [._.
'Crash Rec.Jrd Number 2:20-cv-00561_, Document     89-2 Record
                                       Reporting Agency's FiledNumber: [WVSP20-1506
                                                                07/08/21                   Paget_joJL
                                                                           Page 15 of 21 PageID #: 768                                               _J
     Road· Contrlt.uting Cfrcumttancts: (Stltd O� to 3)                                    fij] Shc.oldcts                                                                 @ U<lllty
                                                � ltuts, Boles, lumps
 I : �::: SurC•te                               @J Wo1·n1 Tr2vel PoU1bed Surface
                                                                                               ®        None   @) tow         O   Soft @ High               @) Con,truttion
                                                                                                                                                            @ Ma.1.Dtcnancc
            Condl1&on (wet, lcy, e1c.)          (iJ Ob1nructicin In Roadway                [ii Pl'oblcm 'fl(/ traffic Control X>evtce
 I                                                                                                                                                      lliD Not'l·Hlghway Wor�----
 I � Debrb                                      00 ftvement Marking, Not Visible               � Inop1ratlve @I Mll1ine:
                                                                                               ,.....               I,'.;\_
                                                                                                                                        Q   Ob�t�rtd
                                                                                                                                                        [:! Other
     School Bus Related:
     e No
                              --======,s:-,-h-o_


     @ \Yet, School 8uit Directly Involved
     ® \'es, School Bus bdireerly Xt111olvcd.
                                              o _
                                                l Z-n-,---c-:::;--T:-y-
                                                    o

                                                           Relmd:
                                                          • No
                                                          ©   Yts
                                                                       -p ,

                                                                            �
                                                                                ,-,-:s-h;�(Z�;�
                                                                                       c
                                                                           I ,., When Prc1cnt
                                                                            @ When Fb,bing
                                                                                                Si�:



                                                                           I Ci L,sts SpecUlc Times
                                                                                                        c,
                                                                                                        @

                                                                                                               l
                                                                                                             Nont
                                                                                                                       School Zo;�·;l;!�ers:

                                                                                                                          �
                                                                                                                          ""

                                                                                                                          ®
                                                                                                                               Ptc�ent, Not Active
                                                                                                                            P�·t!tnt, ACtl"°'e
                                                                                                                          @ Not Present
                                                                                                                                                            School Zone
                                                                                                                                                               Speed Lb:nii;




     Work Zone
�Relaied:         1
                      Workers Pre.,1nt:
                       @    Yes             l    Work Zone
                                                   ��:�:
                                                                Location ofCrsith in Work Zone:
                                                                 @ ierore J,t Warning Sign               @ Activity Area
                                                                                                                                  ] Type ofWorlc Zone:
                                                                                                                                    liJLene
                                                                                                                                                 C10911re
                                                                                                                                                                    ® Intermittent or
                                                                                                                                                                        Moving Work
      • No
      @ Ye,
         __ _J_____
                       @)
                       @
                            No
                            Unknown        Jc-· ·• -1
                                            -
                                                                 @ AdvonceWamlngM..
                                                                 @) Tran!ltion (Merge) Ar"
                                                ---··=-=::!!::======-=-====:!!:=·-·
                                                                                                         @ Termination
                                                                                                                 M••
                                                                                                                                        @ L•neShlft/Crosoover @ O<her
                                                                                                                                        @ Work on Shoulder or In Medi••

 NARRATIVE:                 De,crlbe Wbat Happened. Refer to Vihlcle, by Number Aulined on th!, l'orm.
VEHICLE #1 WAS TRAVELING SOUTH ON                       wasr
                                       VIRGINIA ROUTE 3 AT APPROX. 60 MPH WHILE BEING PURSUED BY SOUTH CHARLESTON
POLICE DEPARTMENT. DRIVER #1 REFUSED TO STOP AND WHILE FLEEING, LOST CONTROL WHILE CROSSING A RAILROAD TRACKS AND
CRASHED INTO AN EMBANKMENt VEHICLE #1 CAME TO REST APPROX. 60 FEET TO THE SOUTH FROM WV RT 1, BESIDE THE RAILROAD
TRACKS IN THE CREEK.




           --:::===-::.:.::------·-·----··-········                                                                    Whom--;@
                                                                                                                             , c:-
                                                                                                                                 P:::
                                                                                                                                  .:::
                                                                                                                                     L J=
                                                                                                                                        ·w=
                                                                                                                                          .=           I �=�:::N-:--.:::_:::
                                                                                                                                            . R=O=B:::N=                 ...•:::...::==-·
                                                                                                                                                                                     .    -·--
Repor<ed By:   e State Police @ Sherttr, Dept l Photo, Taken: 19          Yes @ No
                                                                                      !,
                                                                                         By
                      6.>
                      \!!, Municipal Pll
                                            ""
                                                                    JI'-
                                                               ���.;;,,.;;,;;�;;;.,;==i
                                            -w Othu . ·-- __ �co Taped: @ y.,            By Whom:       e �_.J                      I                   --
                                                                                                                                                         - ----

                                                                                                         ��0
fhe lnformadon contained in lhi& H�port rctlccu my best knowledge and Judgment:
lnvt1�2•dng Officer•, Name:                § J.W. ROBiNSON                            I   Number:                         Signature:
                                                                                                                                            c===.: :==
Phone:       1(304) 369::BOO                    I ORI Number:       [wvwSP2400
                                                                                          I Agency:          WVSP - Madison
                                                     ···-�======::::!...�.:l
                               _..:=::;
As.ti:Uin& Officer's Nam,_<•_>_ :
                                   [
                                        __ ..                              ...              ----=-----
Reconstructed:         Y•• e N• I
                        @
                      -----·-·-.J
                                                By Whom:
                                                          ,·
                                                             ---------
                                                                                                                                              Date of Subml11ion:       I os,02,2020 __ ..:_
                                                                                                                                             DOH li'or1n: 17-d&rm
                              State of West
                     Case 2:20-cv-00561  Document    Uniform
                                            Virginia89-2 FiledTraffic
                                                              07/08/21Crash
                                                                        PageReport
                                                                             16 of 21 PageID #: 769 02/2007
                                                                                              Revised:

                                                                            Diagram
':rash Record Numhtr:
                      '-----;::==!---,
leporting Agency's Recorlf Number: !WVSP20-1506
CRASH DIAGRAM:                                                                                                         :From R.P to:   N/S           E/W
(Dtaw Cr1,b Scene· lneludlng lloadway l..ayout, Vr:hlcl1·ui, l'.ndivlduals or Objccu Struck, Ttt.ffit Controls, eu.)
IMPO'R.T�NT: Number Vehides Accordin£: to the Number, AS.!li&"ned on tbit Form.
                                                           State Document
                                            Case 2:20-cv-00561   of West Virginia Uniform
                                                                          89-2 Filed      Traffic
                                                                                     07/08/21 PageCrash
                                                                                                    17 ofReport
                                                                                                          21 PageID #: 770                                                                                                                       UVlt t<Orm.: ! /-Veil
                                                                                                                                                                                                                                                   Revised: 0212.007
                                                                                                                       Vehicle Data                                                                                                                                             ,,
Crash Ream! Nunrber:                                                            Vehicle Number: 01                      I                                                                                                                         --          ---,-------,       '
                                                                                                                                         Reporting Agency's Record Number:                WVSP20-1SOO                                     Page4              ofa_,-
Vehicle Type: • Motor Veh in Transport () Parked Motor Vdl J Trailer @ Working Veh I Equipment Bit axzd R11n:                                                        • No, Did Nol Leave Scene                    Driver Prescnu. al Time of 0-ash:
                                                                                                                                                                                                                                                                            '
��������������������- -������������--����-                                                                                                                           GlYes,.DriverLeftScene                       • Driver Operated Vehicle
    Owner's Namd:1):        I   WILLIAM ALLEN MEANS                                                                                                                  @ Ytsi. Car and Drlvrr Left Scene            @ Driverl£n Vehicle
Addrui':           4692 KANAWHA STATE FOREST DR                                                                             CHARLESTON                                                 1125314

                                                                                                                                                    Ci<y                                  lip Codt           flomtl'IIDnil!'



I
                M,, ..
                                 llcBR600
                                            Modol                 Model Year                 Body Type                           Color                  Reghitration Statui:              ?roof ofLiabillt)'            [ns. Co:      I
    HONDA                                                      • 1996              MOTORBIKE
                                                                                                                  II   BLACK
                                                                                                                                                    I    €) J>roperly Regidered
                                                                                                                                                                                              Insurance.:
                                                                                                                                                                                                                       'Policy No:    I
                         VIN                               PlaleClass           Ucen1e PlateNumbe.r                    St.ate         Reg Ye.at"         a Improperly Registered              @Yes      eNo
iJH2PC2532TM550454                                     G                  G92897                                1wv--: I        J ® N� Registration Required
                                                                                                                                     2019                                                     ()Not Req                 Exp Date:     L
                                                                                                                  Veh.,;�-u.:.i
                                                                                                                       a,a Bu� - ---                                                                                                �c=._=====
                                                                                                                                                                                                           rn:�zenl N•riiear Pho11� ==·
                                                                                                              i
                                                                                                                                                                                                      J
                                                                                   Used as an                                                           -
                                                                                         �1:ncy
    Special Function of Motor Vehicle:
� • None                            @ Police               0 Courtesy Pafl"ol                                 i   @ Public School Bus                       @ Commut.el" Bus      @ Tour Bus               Vehicle Impeet Role;
' G US'ed as School Bus-            @ Ambulance            G Tan                    �
                                                                                   I�� @ Priva� School Bus    1                                             @ Shuttle Bns:        ® Church Bus                 @ Striking                 • Single Vehicle




                                                                                                             1
�
��--����-=======,-----,-
                                                                                            M..      1
        () Used as Other Bos        ®   Fire Trnr:lc       © Milibry                                              @ Sclat:.duwl Service. Bus                @ Modif"IM f�r Pe.TSOn:illPrivafe Use
                                                                                                                                                                                                  _
                                                                                                                                                                                                               ®     Strudi.              © Bofh

Direction of Travel Before Crash: Applicable                                      Speed           Roadway Description:                                                                               Tof:11 Lanes in Roadway:
                                                                        Limit (MPH):
    Q      Nortllbound    ®     Eastbound     Q Not on Road                                       • Two--Way, Not Divided                   @ Two-Way, Divid� Unprotected Median                      ll'Dr U11dirided Highways:

1 e S'Gulbbound
                                                                                                                                                                                                        Cou111 Toh.I LaoK in Dofb Dir.?C(ions.

                                          ����--'======-----
                          @ Wrstbonnd         0 Ubk.nowo.           135                           @ Two-Way, Not Dh1dtd                     @ Two-Way, Divided, wilfl Median Barrier
    Traffic. Confl'o1 Device Type:
                                                                                                      w/ Cont. Left Turn Laue               G   On�Way Roadway
                                                                                                                                                                                                         (En:JodingDeAi:oatoo: T1tr11 Lmn:)
                                                                                                                                                                                                      ll'Dr Divided Hfgbw:1y�
                                                                                                                                                                                                         Cot111I Only Liinu in Dirll!'c.dOIII        I   2

        e None                              @   Viold Sign                          I
                                                                                         Horiwntal Alignment:                               Vertical AUgnmmf:                                           Vrhkle \flllS Trawling Prior kl Crasll.

  @ Person {Flagger,. etc..)                @   School Zone Signs                   'I
                                                                                          @ Straight         • Cllrw Right                   @ uvel             e
                                                                                                                                                            Uphill O Sag (BoHDm)                     Veh Travel Spew (Ml'H),               !so
  @ Tl'affie Confl'oJ Sigoal                @   Wa£ning Signs                             @ Co.ne Lr:ft                                      G) Hillcrest @ Downhill
                                                                                                                                                                                                                       IR:rtent of Damage
: @ [?lashing Overhead Signal               Q   Rai(ro21d Crossing: Device               Uoderride/ Ovenide:
i @ StopSlgn                                Q   OU.er �                                                                                                                                                                  @N0Darw1ge
                                                                                          • No Onderride or Override                                    @ Uodenidc, Compartment Inlrus:ion Unkoown                       @ Minor Damage
I
    Traffic Coatr'Ol Functioning Properry:             ©ves         @No                   © Under ride, Compartment Intrusion
                                                                                          © Underride, No Compartment [ntrusion
                                                                                                                                                        @ Override, Motor Vehicle in 'D-ansport                        I
                                                                                                                                                                                                                       , @ F\lncti.onal Damage
                                                                                                                                                        Q) Override, Othu Motor Vehicle                                : • Disabling Damage
                                                                                                                                                                                        -------�.
    Vehicle Maneuve,r J Action:                                                  CraS"b AvoidanuManeuveT:                           Contrihuting an:umstances, Motor Vdlicle (Select up to 1):                         jcVWR or GCWR:
1 • Essentially Strai.ghl All�d              @ Making U-Tora                     • None Eviden.( or Re.ported
                                                                                                                                    IB      None              � Tires                                                      • Less Than or Eqnal To
I @B•clang ·
                                             @Slowing                            @ Braking - Skidmarl&s Evident                     ! 1£1 Brakes              � Wh..t,                                                          IO,OOOlbs
    l   O Changing Lanes                     @ Stopped in Traffic                @ Bnaking-Drivoc Stat:ed                           I [] Wipu,                � Lights (Head, Signa� Tai� etc.)                            @ I0,001- 26,000 lb,
    . @ Overlaking I Passing                 @ Leaving Traffic Lane               ® Braking- Other Evidence                           � Steering   � ,vwdows                                                               @ More Than 26,000lb�
      @ Parked                               @ Entering Traffic Lane              @ SteeriDg-Kvidenceor St2ted                        � PowerTrain � Trnck:Coupling(frsiler
         ® Turning Right                      0 Negotiating a Curve               @ Steering and Braltiug                             � Mirron         IDtcb/Safety Ch:lins                                                Number of Awle.s:         02                 I
                                                                                                                                                                                                                                                                       ..;
         @ Taming Left                        @Olber                              @Other                     I                        fi!I Sospension         lg] Otb.i;r                 I                                To(al/Max
                                                                                                                                                                                                                           Occ:upan� of Veb:
        Displaying Huardous         Oeearrence of F"u-e:         Modified         Vehicle b Primarily Used to                   Manner.., in which Vehicle was Removed from Sune.:
           Materials Placard:                                      Vehicle.:        Transport Goods, Property�
                                     • NoFlre                                            or People for Commerr.e:                © Driven          • Towed Dae to Damage          © Towed Due to Drivel" Condition                  @ Lefl al Sune
         .No                         Q:                           .No
    I
    ,@v..
                                          Ye:. Vehicle
                                            Caught Fire          @y.,                                    @Yes                   Towed lo:       MOUNTAIN AUTO                                     Towed by:       MOUNTAIN AUTO
Crash Record Nunrber:
                                           Case 2:20-cv-00561Ve1ucle Number: 89-2
                                                                Document     01           Reporting Agem:y's
                                                                                  Filed 07/08/21     Page 18 Record Number:
                                                                                                                of 21 PageIDWVSPZ0-1506
                                                                                                                              #: 771                                                                                             Page 5        of B
Crash Events:                                     JO Cross Med.tan f Centerline                 19 Muter Vehicte in Transport                             29     Curb                               39    Tl"affic Sign Support
 01    Overlo.rn I Rollover                       11 Downhill Runaway                           20 f9rked Motor Ve.hide                                   31)    Ditch                              40    Traffic Signal Support
 02    FJre/ Explosion                            12 Fell I Jumped from Motor Vehicle.          21 Struck by Falling I Sbiffing Cargo                     31     Embankment                         41    Other Post, Pole;. or Support
 03    Immersion.                                 13 Thrown or Falling Objctt                      or Anything: Set in Motion by Veh                      32     Guanlrall l'au:                    42.   Fence
 04    Jackkni(e                                  14 Other Non-ColH�ion                         22 Work Zone./Maint.euanc.e Equ.ip                        33     Guardrail End                      43    M.ilbox
 05  Cargo/Equipmenl Lois- or- Shift              COLLISION WITH:                               2J Other Non-Fix� Object                                  34     Cable Median Bal"rier              44    Other Fh:.ed Objec.f
  06 Equipment Failure                            IS Pedei;trian                                24 Imp•ct Attenuator I Cnl.,:h Cushion                    JS     Concrete Barrlcr-
  07 Separation or Units                          16 Pe.dalcycle                                25 Bridg�verhead SUUcturc                                 3l'i   Olbcr Tta(fic Barrier               Seqnence of Events:

  o,                                                                                                                                                                                                      �foe-�==
  08 Ron OJCRoad Riet,t                           17 Railroad Vdtide                            26 Bridge Pier or Support                                 3'1    Ttee. (Standing)
     Ran OffRoad Left                             18 Animal                                     27 Bridge Rail                                            38     U!illly Pole I Light Support
                                                                                                 28 Culvert                                                                                          Moll Harmful Event:           �

I Select the. ONE Diagram that best makhe!I the. involved vehide and identify dam.a.goo are.as:                                                                                                     Property Damagq OlberTbau Vebides-:

  @      Single UnitVehicle
                                       1•       Motorcyd�2 @ A1V            @ Pass, Veh, Towing Unit                                                              ©     Tractor Trailer                    SNone
                                       1
                   ••                             11
                                                                                          12
                                                                                                                                                                              "                            � Work Zone./ Maintenance. Equipment
                                                                                                                                                                                                           [J Impact Attenuator I Crash CUsbion
                                                                                                                                                                                                           IQ) Bridge I Tunnel
                                                                                                                                                                                                           [] CUivert

                                                                                                             '                                                                                  3          1\3 Guardrail
                                                                                                                                                                                                           [] Concrete Barrier
                                   4                                                                                                                                                                       lg Cable Median Barrier
                                                                                                                                                                                                           §   OU.er Traffic Barrier

                   •                                     •                                •                                          •                                                                     � Utility Pole I               I
                                                                                                                                                                              •                                 Light Support
                                                                                                                                                                                                                                    #:
         1£1   13 Top                             l!l) 13 Top                       �     13 Top                           @     13 Top                                 �    13 Top
                                                                                                                                                                                                           � Tt11.£fic Sign S11pport
   �    14 Undercarriage
.-----����������-
                                           ru    14 Undercarriage.            � 14 Undercarriage                    @I 14 Unden::arriage                         [j'   J4 Undet"Carriage
} Ustng lhe Numbcn from file Diagram "-hove, lde.n6fy the. Following:                           Aro. orlnitfal lmp:ad:
                                                                                                                                            =�c;-�������--======--
                                                                                                                                                 M Damaged Area:
                                                                                                                                                    ost
                                                                                                                                                                                                           {ii Traffic Signal Snpporl
                                                                                                                                                                                                           � Other Post, Pole or Supporl
                                                                                                                                                                                                           liJ Fence
Number ofTrailing Units:               O

Trailing Unit.#1:             @-Same.as Power Unit                Carrier I Owner's Name:
                                                                                               �--------------------��.                                                                                    � Mailbox
                                                                                                                                                                                                           DJ Othu Fixed Object
Addrc.s:                                                                                                                                   Phone:                                                    Damaged Property Ownu(s):
                                                                                                                                                                                                                                 ---=====
                                                                                          cur                    Slllta   Ds,Code.
                                                                                                                                                                                                     I§] WVDOH             � Private
                        VIN                       Pbte. Oass     License Plate Number         Sf.ate       Year-           M11ke                llodel             Model Year      Body'Iyp1t
                                                                                                                                                                                                     ILl Cily              � Utility Company
                                                                                                       I                                 J __                                                       ![] Other: [ 0 _

 Trailing Unit #2: @ Same a, Power Unit                           Carrier I Owner's Name:                                                                                                           -------------------
                                                                                                                                                                                                     Damaged Property Location:
Address:                                                                                                                                   Phone:                                                    ® On PavemeDt
                                                                                          "�                                                                                                         @ Rigbf Side of Ro2d
                        VIN                       Plate aan      License Plate. Number        State.       Ye:at"           Make                Model              Model Year      Body Type         @ Left Side of Road

 Trailing Unit #3: @ Same as Power Unil
 Address:                                                                                                                                  Phone:
                                                                                          CifJ

                        VIN                       Plate. Clar�   Liceme. l'la.le Nnmber       Slate        Year             M,ke                Model              Model Year      Body Type
                         Case 2:20-cv-00561  Document
                                  State of West Virginia89-2 Filed Traffic
                                                         Uniform   07/08/21Crash  19 of 21 PageIDDOff
                                                                             PageReport               f1)'rm: 17-drv
                                                                                                  #:Revised:
                                                                                                      772    02/l007

                                                                                      Driver Data
 7rash Record Number:                                                     Vehicle Number (from VeT,icle Data Page)                          Jo1                                   Page 6             of   B

 1eporring Agency's Record Number: IWVSP20-1506

 Driver's Name:         MEANS                                                             WILLIAM                                                 ALLEN
                                               Lo.ri:
                                                                              -------------
                                                                                   First
                                                                                            -·-·--·                                                              Middle                            Suffb:

 Addrm:       •        S•me as
                   VebOWRCl'
                                    4692 KANAWHA STATE FOREST DR                                                         CHARLESTON
                                                                                                                                 --------·�
                                                                                                                                       City
                                                                                                                                                     ,·   ... .......,..     _   WV
                                                                                                                                                                                   sme
                                                                                                                                                                                             25314
                                                                                                                                                                                               Zip Code
 Home:Phorie:                                                  Other Phone:

 OriVine; Liceri.se:
 Llcen.1c Type::                                                                                                                                    Issuing State: WV
   @) Not LleetHed                ® cnr. Levet l ® cnr, lustructlon :Permit                           @ CDL         CJ.,,, ------1                                          --------
                                                                                                                    l@A@B@cl                        Lie. Number: F482879
   • Driving License              0 GDL Level 2 ® Motorcycle Jn1trued()n Permit                                                                                             ------·
   ®   lnstru.ction Permit        @ ODL Le.ti 3 ® Mo1oreycle Only                                                                                   Date of Birth: 08/25/1989
                                                                                                                                                                            -------- ---
 Lleen11e Restriction a: (Select AU tllat Apply)                                                        '.1!:ndortement$: (Selecr U� te S)                                       SH.tus-;
   lil None                                             IE] Limlred - Other                                 Q!l None                                                               @ Valid
  � Corre�nve Lenses                                    [El CDL Inlrl\lt&te Only                            [iii] T - Double/Triple Trollers                                       @     llxplrtd
  {ii Mechanical l>tViCC!                           [NI Moto:r Vehicles w/o Air .Brakes                     Im] P - P"senger v ehlele                                              @)    Sutpended
   [ii Pro.ethetlc Aid                              tiii] Military Vthicl� Only                             [1]) S - S,hool l!u,                                                   •     Revoked
  iJ   Automatic Tranlimb:slon                      IIiJ :E.xcept Claas A Bus                               liilJ N -Tank Vehicle                                                  @     Probation
  fil] Outside Mirror                               lIJ E1'cepi Clan A and Class B Bvs                      00] H • Hazardou11 Mat&1·iab                                           © Surrendered
  El l.i'mit to Dnylia;ht Only                      El Except Tr11<:tor. Ttailer                            � X· Combined Tank/ ll:i.2, MaterlalSI                                 © Valld/lntorloek
  l!1] LlmU to £mploymt:nt                          � Fal'm Wai�er                                          liiiJ F - Motorcycle (WV Only)                                         @:,   Fraudulent
                                                                   ------·
  � Must Be Accompanied by Adult                    [Iii Other                                              Ii) Othtr -Non-WV Lloen1e1 Only
                                                                                                                                                                           -..--------
Driver Condition at Time of Cri.th:                             Aetion(:s) of Drl:�er thAt Ccntrtbuted to the Cr11sh: (Select Up to 4)

 @) App•renrly Normal                                             � Nont.                                               (g] lmpro"per Turn                                  � Operated Yeh tn
 @ ltmotio •• l                                                   [00 :Ran Off Road                                     BJ  lmpropisr ».ackin.£;                                   Ac&'renivc M�nner

 @ lll                                                            [ii Failed to Yteld Right or Way                      [ii Jmp1·oper l'a.ulng                              !!]) Swerved or Avoided
                                                                  [] Disre.eatd.ed ')):am� Sign,                        Ii] Wrong Side or W1·0.-ig W2y                      � Over Cor1·t:ctin.r:; I
 ®    Fell Asleep, Fainted, :tsti2;LJtd
 e    'Ondt:r the Influence of                                    ff2] ll1.n :8.ed. l..i,tht                            Ii) l'ollowed Too Closely                                  O.er Steering
         Medlcadon/AJeoholl.Oruts                                 l!iJDisregarded Other l\oad M>rl<lng,                 uiJ    Failed to Keep in l'rope,· l,lnc             R Otb.er Impr!lper Action.
 @ Other                         -·---1                           [] Exceeded Poned Speed Limll                         tsC"   Operated Veh In :Erratic, RccldcSSi
                                                                                                                                or Carelcn Manner
                                                                  [BJ Drove Too Pa&t 'f'or Condition,
                                                                                      ···--- .. ··-----------
Driver Use of Alcohol So.spccted:
     Alcohol Ute Sutpecfod:                Alcohol Tt:.s:t Given:           1YJ,e or Alcohol Test OiVen (Select Up to 2):                           PBT Retulbi                    :S.ACRcaultJ:

       • No                                  ® Ten Given                      [I Blood        � Breath           Gfil   Orinc                        G)p..,                         @            _
       @ .....                               @ Non,Oivtn                      lli:) Serom     [ill) Field        S ;::.Oc::h::•• :.:''----
                                                                                                                                     r    �
                                                                                                                                                     @) Fail                        © Pendlnf
       Q Unknown                             ®   1'c1t Refused                                                                                                                      @) Unknown




                                                                                                                                                    (i•;;::::;::•yJ: �
Driver Use ofl>rut& Su11:pec1ed:

     Dr-ug Use Suspected:                 Drug Test Given:                     'l'ype orDrua Te.st Gi-ven:                     �ig;:::J::::rs
                                                                                                                                D
       @No
       • y.,
       ®>   Unknown       -·-·
                                 JI   I
                                      1
                                           @ Test Given
                                           O Non, Given
                                           @ 'l'cst Refuted
                                                                                @) lllood
                                                                                @serum
                                                                                O Urine
                                                                                                     @ DRE

                                                                                                                                 [i Coceh,e       · � Other Controlled. Sub&tllntc
                                                                                                                                                     li!iJ Other Drug
                                                                                                                                                                                            Pending



                                      I • Unknown lfTesred                      @) Other                                         @ Opi•te
                                                                                                                                                                                               ----'

Orlver Dtat,·acred By:           • Noc ninr.acted.                                                  @ Other Elccrronic Device                       @) Othe1· Outdde 'Vehicle                                     I
                                 © Elecrr!lnlc C<1mmunlcAdon Device                ··�· .. ·• ··--· � Other )11,.dd__v• _1_
                                                                                                                          e1,_
                                                                                                                            1 ,1                     .                     ----------·                        .
 7rasll Record Number:                          Vehicle Number (from Velticle Dat« Page)                                                   �
                                                                                                                                           0_11
                          Case 2:20-cv-00561 Document    89-2 Filed 07/08/21 Page_�      20 of 21 PageID #: 773
 leportlng 11.�ency's Record Number: �SP20-1506
 Kbown or Su!pected Vlolntion(s) by Driver:
                                                           ---·-·-· . ·- . -     .....

   � No Vloln1ion,                                                     Ihde-' of Ih, Road - )'[Atti� Sir=;1,, •nd Signals       Rnl�i of (h� R211d -1'urn1Rg1 Yl!ldi�g1 Signnling
 :R.1;:cklctQ/Cart:l�ii/fiit a.11d H.uu '[:fa� Ofttrist9                 [EJ FaUurt.: to Stop tor :.led Sitnal                      11]    Turn in VJola1fon o!Trattic Coritl'ol
   U!} N'cgligcnt E'.omicidc                                             Bl    failure: tQ Stop fo1• Fht.•hlng :Red SignAI          EJ     Improper Method and Po�ition of Turn
   [iJJ Reckless Driving; Drlvh,g to Endange:1·;                         [f!I Violatlon or Turn on Red                              Ii] l<'ailurc ro Sienal for ')'urn or Slop
             Negligent X>rivin,t                                         llilJ Fnllure 10 Obey Flashing Sign,J                      [i Failure 10 Yield to Emergency Vehicle
   [ill] Inerrennve, Careless, Improper Dl·i¥ing
                                                                                 (\'ollow or Rod)                                   Iii Fallu,·, IO Yl<ld, Genmlly
   [ii li'lccing or Etudint Law tntorccment
                                                                         Q :F'i!ilurc to Obey Sitnal, GcncraUy                      � Enrer Jritcr.u:crton when Space Insufflclen1
                                                                         @I Violation otltR Grade C,·ouing:
   12) Failure to Obey Law £nforccmcnt, Fircman1                              Oevfoe or Rc.e:u,ations
             Authorized .!'tr90n OirtCtlnt Tratric                                                                             Non�J\.foying l.icen1e And ltegistra1ion Vioh,tions
                                                                         In) Fallurt 10 Obey SIOp Sign
   � Hit and Run, F•ihn·e to Stop Aller Accident                                                                                    [;] DrMng Whlle Ll •• nse Susp,naed
                                                                         flli] Failurt ro Obey Yitld Sien
   � Scriou.11 Viola.tion R.e9'ulth,� in Dearh                                                                                            oracvokcd
                                                                         � Failure to Obey Tr::r.ffic Control :Ocvict:
                                                                                                                                    [ii Other Driver Lic.::nsc Rcsttictlons
 Impairment Qften1cs
                                                                      n111c,   ot the n.osd � Ltns \hftge                           [ii Cammcrcit.l DrivcrViolation�
  {ll1 Driving Wl1lle hltoxicatcd (�lcohoJ                                                                                          [ii Vehicle Registration 'Viob,tions
            or 1lrug1) or SAC Above Limit                                Ii] Unsafe or Prohibited Lan, Chang,
                                                                         Iii Improper Ust er !Ano                                   [il F11.ilu1·e re CArry Jnsuran<:e Ce.rd
  EZJ Drivinf While bnpAh·cd                                                                                                        � Drivin& Uninsured Vehicle
                                                                         � Ce1·tAin 'fr"'ttie to Uie Rie-bt Lane
  fill    Driving Under lnflucnce Df
                                                                         [QJ lane Viohlrton,, Ge:nc1•21ly                           Ilfil Non-M.o\lint: Vioh1.tion.t, Genel"ally
             Ct1ntr0Ued Substance
  [ii     Dri"11ng Unde1· [0011.ente of                               Rule.t 2("the Ro1\d - Wl"ong Sidc1
             Non-Controlled Substance                                   'Pauing and 'F91l9wh,g                                 Equlp1nt.n1
  [im     ))rinking While Opei-atin&                                                                                                1§1 Lamp Vlola11on1
                                                                         ['.g l>rivint Wront: Way on Ont--Way Road
  [!W     lllegftl Possession of .Alcohol or Drugs                                                                                  � Dra1,c Violations
                                                                         [m nrlving on l.ett, W1·011g Side ot
  ffiID   Driving wlth DeletlA.ble Alcohol                                        Roid, Generally                                   [ii Failure to Require. R.eitrAint Use
             (CDL or Under 21 'fearJ Qt Age)                                                                                        !in] Mororc.ycll!; tquipmcnt Violation1
          ltefiual to Submit to CbemicAii Test                           � Improper, U11saft. Paulng
  (ill                                                                                                                              [i Vioh,tlon oI}Iftzardous CArgo Regulations
                                                                         [i'.j Ptssiine; 011 lli,:ht (Drive Ott of
 Sneed Relared Offenses                                                          ravcrn.tntto fa.ss)                                Ii] Si2ct Wciihr) Load ViolatlDns
                                                                         IMJ PR!Std Stopped School Bus                              � :£q1,1ipmcnt Viol1tlion", Generally
  Ki Fiih.n·e to Maintain Control of Vehicle
  � :Rating
                                                                         l1ru Failure ro Gi'i'"e Wly When Ove1·taken
  li\il Speeding (,l.bove Speed Limit)                                   0 Followint Too Clo,.ly                               Other v,ollltlons
                                                                         [2l Wron.g Side, )):using, following                       liii] l'•rl<inr
  IRJ  Speed G1·eater thlln Reasonable                                           'Viol11.tions, Gentr.aUy
         Bnd rr11de11r                                                                                                          � Theft, Unauthori:t.td U&ce otM01or Vehfolt.
  GI] txceedint Sptcial Limil                                                                                                   [i) Driving Where P1·ohibited
  [1jJ Driving too Slowly                                                                                                       � Other M(Jving Vloh\llon


Cit11.tion(s) Issued ro Driver:
                                      Cht.ric                                                 State Code I Munlciplll OrdiniA.nce                     CICl\rlon N11mbcr            Warning
                                                                                                                                                                                     liiil
                                                                                                                                                                                     lfjiJ
                                                                                                                                                                                     Iii
                                                                                          I                                            I                                             �

STATEMENT OF DRIVER:
                                         Case 2:20-cv-00561 Document 89-2 Filed 07/08/21 Page 21 of 21 PageID #: 774                                                                                                                                  Reviired: 02!'2007
                                                                                             Driver and Vehicle Passenger Data
Crash Record Number:                                                                                           Reporting Agency's Record Number:                       WVSP20-1506            .:=:::]
                                          Name                                                                                                                                                                                               Oa:opanl P{of.e(.(ion
                                                                                                      Yeh                                                                                                           Seafing Position
 Indiv#             t..d                          .,n,          Mldille laL        Suffiit             H                      Social Stt11rity #         Birthdafe         Age                        (njury   Row      Seal   Other
                                                                                                                                                                                                                                            Type
                                                                                                                                                                                                                                            Used
                                                                                                                                                                                                                                                     Proper      App.
                                                                                                                                                                                                                                                       Uso      Hdmet
!01        MEANS                     iwlLLIAM                   ALLEN         l              ll 01             01           XXX-XX-XXXX            I   08125/1989        030  iM  c 1 11 1 1 1 as i                                                  01         01
                              I .�
                                     !


' ----------                                                                  !              II                           _                    _J                           _J _ ___ILJ __ LJ
L��---··--_l                                                               l_JL___       _L_ __J _ ____ __JLJ_L_J _ -·····-
L______                                                                     _ JL_  ------    __J _ __ __JL_J_LJ           _
L_____ __                                                                 J_ JI =====_L__ __j           __JLJ_LJ __=··
Oe.c.upant Type Codes;                       Injury Starus Cedes;             A Incapacit.afiug Injury               M Medical Condition                 Type ofOoc.upant Protection System Used Code$:
 01 Driver                                        K Killed                    B Non-Incapacil:1ting I.ujury              Non-O·ash Rclafed                 01 None Used                                                   07 Booster Seat
 OZ Passenger                                                                                                            Death or Injury
                                                  O No Injury                 C Po5'Sib[e Injury                                                           D:Z. Shoulder and Lap Bell Used                                08 HeJmet Us:cd
 OJ Occop:u,f ofMolot' Veh                                                                                                                                 03 Shoulder Belt Only USU                                      09 Reiltaint Ilsed -Type Unknown
       Not in Transport                      Sealing Po1ilion Cod�:
                                                                                                                                                           04 Lap Belt Only U;ed                                          10 Other
 04 Unknown Vehicle Passenger                        ROW                      SEAT                                    OTHER
                                              1 Frool
                                                                      ---
                                                                       1 Left
                                                                                   ---                 1 Slupe,- Section of Cab
                                                                                                                                                           OS Child Restraint System- Fonvard Facing                      11 UnabJetoDelermine
Gender:                                                                                                                                                    06 Child R.estntinl Sy11tem - Real:' F:11cing                       - Due. to Veblcle Damage
                                              2Second                  2Middle                         1. Othe.r Endos-ed. Cargo Are:a
 MM:ale                                       3 Third                  .3 Ri:ght                       3 Unendosed Cugo Area
 F FemaJe.                                                                                                                                               Proper Use of Occop:.iinl.Protecfion:                            DOT Approv«I Helmet             �
                                              4 Fourth                 4 Other                         4 Trailing Unit
                                              SOfherRow
                                              6Unknown
                                                                        5 Unknown                      5 Riding on Motor Vehicle Exterior
                                                                                                       6Unknown
                                                                                                                                                          01 Used Properly                  OZ UsOO Improperly
                                                                                                                                                                                            03 Unknown                     Of Yes      OZ No       OJ Unknown        I
                                                                                                                                                                                                                                                                     I
 Indiv#                                                          Medical            Responding
  from      Air-    Trapped                       Ejtt.tion     Tranq,ort          &MSAg:eney                EMS Response.                                                           Nolif'ied        Scene         Hospital      Date a£          T'nne or    Pl:u:eor
 Above      bag    Ei:fric.attd    Ejected          Path             By                  ID#                  RunNumbu                    Reuiving Facility Name                      Time.           11m•           Time         Death             Death       Death

E__��--�J�--                                                  jlo2                ;-M-40
                                                                                                           i12ooso2-1oossc_
                                                                                                                                  CAM
                                                                                                                                   -=C==
                                                                                                                                       GEN=E=RA=L====== _0823 __ 0840                            jj            l�-�-J                  __J
r------::=:Jc-=1 c_11-ir-=:1c                 =-======·-=1l JC lf                 I
r- __=Jr- __ =::] [_� L . J __I,              -----------·----- ·=11 Ji__J;=
                                                                          i--=-===,1===
__;;
r---·-      r -=:::J, JL_J,l_._�·--=�lc===
                                         ----II
                                                                   JL1! Jr- :::J
                                                              1,-!I-                    -------
                                                                                                                                                                                               lr              ii              Ir=,==,==
                                                                                                      1:




Airbag Deployed Codes:                                                                           Trapped/                           Ej ectio o. Codes:               Ejedion Paeb:
 DEPLOYED (This- Seat);           NOT DEPLOYED (fhis: Seal):                                 I     Extricat.ed Codes:
                                                                                                                                     01 Not Ej�te.d                   01 TbrnSideDoor()peoing                  OS ThruBaclc:Door/                  08 Otller Path
 DI Fron(                         05 Av:ailahlc, Didn'tD�loy                                 I       01 Not Trapped                  02. Ejuted, l'arti•lly           02 Tbru Side Window                           Tailgate Opming                09 Unknown Path


                                                                                             l
 02 Side                          06 Availabl� TornOO Off                                            02 Trapped I Extricated         OJ Ejected, Totally              03 Tbru Wind.clhield                     06 Tbn Roof Opening
                                                                                                     03 Unkn.own
 OJ Other
 04 Multiple Directions
                                  07 None lnstullcd
                                  08 P{e11loos}y Deployed - Not Replaced                     I
                                                                                                     Medically Tt•nsported By:
                                                                                                                                     04 Uaknown
                                                                                                                                                                                     -------
                                                                                                                                                                      04 Thru Back Window

                                                                                                                                                                                           Place ofVictim's Death:
                                                                                                                                                                                                                                       =': : : ': :=======--
                                                                                                                                                                                                               01 Tbru Convertible (Top Up) Roof

      (Front and Side.)           09 DJsabled or Removed                                         I
                                                                                                      01 Not T'raasporfed        Ol Law Enforcement              OS Other              I    01 At Scene                 03 At Medical Facility          05 Otht:r
  10 Unable to Determine - Due fo Vehicle Damage
                                                                                                 I    02 EMS                     04 R.d'ased                     06 Unknown            I    02 Rn Route                 04 Home
